119 F.3d 8
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John F. ZHANG, Defendant-Appellant.
No. 96-50202.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 5, 1997Filed July 21, 1997.

1
Before BRUNETTI and O'SCANNLAIN, Circuit Judges, and HOGAN,** Chief District Judge.


2
MEMORANDUM*


3
Appellant John F. Zhang appeals the district court's imposition of a two-level sentence enhancement based on victim vulnerability under United States Sentencing Guidelines ("U.S.S.G.") section 3A1.1.  Because the district court's finding that appellant's victim was particularly susceptible to the criminal conduct was not clearly erroneous, the district court did not err in imposing a two level enhancement under USSG 3A1.1.


4
AFFIRMED.



**
 The Honorable Michael R. Hogan, Chief District Court Judge for the District of Oregon, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3